FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action on the merits in response to the above identified patent application filed on 12/16/2019. Applicant has amended claims 1, 4-5, 7-8, 12, 14-15, 18-19, and 21-22; cancelled claims 6 and 9-11; and added claims 23-24. Claims 12, 14-18, and 20 remain withdrawn. Claims 1-5, 7-8, 13, 19, and 21-24 are pending and examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 13, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dierberger (US 8,359,866 B2), as evidenced by Graves (US 2015/0330633 A1) and Nagaraj (US 2017/0122561 A1), and in view of Stieg (US 2018/0202659 A1).
Regarding claim 1, Dierberger teaches (Figures 7 and 8) a combustor (20 – Figure 7) of a gas turbine engine (Col. 2, ll. 37-38), the combustor (20) comprising:
an outer shell (22 – Figure 7) made of a metallic material (shells in combustors are typically made of metal, as evidenced by Graves, p. [0007], ll. 1-3: “a combustor for use in a gas turbine engine may include an annular metallic shell”);
a plurality of inner panels (43 – Figure 7) mounted to the outer shell (22), the plurality of inner panels (43) spaced inwardly from the outer shell (22) to define a double-wall configuration with the outer shell (22), the plurality of inner panels (43) made of a ceramic material (element 43 is a thermal barrier coating (TBC), which is made of ceramic, as evidenced by Nagaraj, p. [0002], ll. 5-6: “TBCs are typically formed of a ceramic material”);
a first inner panel (left portion of 43) of the plurality of inner panels (43); and
an insert (26) disposed between the first inner panel (left portion of 43) and the outer shell (22), wherein:
the first inner panel (left portion of 43) and a second inner panel (right portion of 43) of the plurality of inner panels (43) are positioned to define a gap (50 – Figure 1) therebetween;
part of the insert (26) is disposed in the gap (50) between the first inner panel (left portion of 43) and the second inner panel (right portion of 43);

the first inner panel (left portion of 43) and the second inner panel (right portion of 43) each include a second sealing face (42) oriented obliquely (not shown in Figure 7, but described in Col. 3, ll. 46-51: “the seal member side surfaces 64, 66 each have a profile that mates with the profile of the edge surfaces 42 of the liner segments 24; e.g., each side surface 64, 66 has a relief cavity disposed therein which is shaped to receive a portion of a liner segment edge surface 42”) to the normal of the inner surface (28) of the outer shell (22); and
the first sealing faces (64 and 66) of the insert (26) are in respective sliding engagement (as described by Col. 3, ll. 50-51: “shaped to receive a portion of a liner segment edge surface 42”) with the second sealing faces (42) of the first inner panel (left portion of 43) and of the second inner panel (right portion of 43).
However, Dierberger, as evidenced by Graves and Nagaraj, does not teach a damper disposed between the outer shell and the first inner panel of the plurality of the inner panels.
Stieg teaches (Figures 2 and 7) a similar combustor (79 – Figure 2) comprising an outer shell (100) and a plurality of inner panels (114a and 114b – Figure 7) made of a ceramic material (p. [0009], ll. 7-9), wherein a damper (178 – Figure 7) is disposed between the outer shell (100) and a first inner panel (114a) of the plurality of the inner panels (114a and 114 b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Dierberger, as evidenced by Graves and Nagaraj, by including a damper disposed between the outer shell and the first inner panel of the plurality of the inner panels, in order to urge the seal member (Dierberger, 26) into contact with the inner panels, and thus provide a sealing 
Regarding claim 2, Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg, teaches the invention as claimed and as discussed above for claim 1, including the damper (Stieg, 178) is resilient (element 178 of Stieg is a spring, and thus, it is resilient).
Regarding claim 3, Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg, teaches the invention as claimed and as discussed above for claim 1, including the damper (Stieg, 178) is a spring (Stieg, p. [0048], l. 8: “spring 178”).
Regarding claim 4, Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg as discussed so far, teaches the invention as claimed and as discussed above for claim 1, except for the damper being disposed between the outer shell and the insert.
Stieg further teaches (Figure 7) the damper (178) is disposed between the outer shell (100) and the insert (176).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg as discussed so far, by disposing the damper between the outer shell and the insert, for the same reasons as discussed in the rejection of claim 1.
Regarding claim 13, Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg, teaches the invention as claimed and as discussed above for claim 1, and Dierberger further teaches (Figure 7) the part of the insert (26) disposed in the gap (50 – Figure 1) between the first inner panel (left portion of 43) and the second inner panel (right portion of 43) tapers toward the outer shell (22) – (as shown by side surfaces 64 and 66 in Figure 8, insert 26 tapers toward the bottom).
Regarding claim 19, Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg, teaches the invention as claimed and as discussed above for claim 1, and Dierberger further teaches 
Regarding claim 21, Dierberger teaches (Figure 7) a combustor (20) of a gas turbine engine (Col. 2, ll. 37-38), the combustor (20) comprising:
an outer shell (22);
a plurality of inner panels (43) mounted to the outer shell (22), the plurality of inner panels (43) spaced inwardly from the outer shell (22) to define a double-wall configuration with the outer shell (22), the plurality of inner panels (43) having a higher heat resistance than the outer shell (22) – (element 43 is a thermal barrier coating (TBC), which is made of ceramic, as evidenced by Nagaraj, p. [0002], ll. 5-6: “TBCs are typically formed of a ceramic material”. Outer shells in combustors are typically made of metal, as evidenced by Graves, p. [0007], ll. 1-3: “a combustor for use in a gas turbine engine may include an annular metallic shell”. Therefore, the ceramic inner panels will have a higher heat resistance than the metallic outer shell);
a first inner panel (left portion of 43) of the plurality of inner panels (43); and
an insert (26) disposed between the first inner panel (left portion of 43) and the outer shell (22), wherein:
the first inner panel (left portion of 43) and a second inner panel (right portion of 43) of the plurality of inner panels (43) are positioned to define a gap (50 – Figure 1) therebetween;
part of the insert (26) is disposed in the gap (50) between the first inner panel (left portion of 43) and the second inner panel (right portion of 43);
the part of the insert (26) disposed in the gap (50) includes first sealing faces (64 and 66) oriented obliquely (as shown by side surfaces 64 and 66 in Figure 8) to a normal of an inner surface (28 – Figure 7) of the outer shell (22);
64, 66 each have a profile that mates with the profile of the edge surfaces 42 of the liner segments 24; e.g., each side surface 64, 66 has a relief cavity disposed therein which is shaped to receive a portion of a liner segment edge surface 42”) to the normal of the inner surface (28) of the outer shell (22); and
the first sealing faces (64 and 66) of the insert (26) are in respective sliding engagement (as described by Col. 3, ll. 50-51: “shaped to receive a portion of a liner segment edge surface 42”) with the second sealing faces (42) of the first inner panel (left portion of 43) and of the second inner panel (right portion of 43).
However, Dierberger, as evidenced by Graves and Nagaraj, does not teach a damper disposed between the outer shell and the first inner panel of the plurality of the inner panels.
Stieg teaches (Figures 2 and 7) a similar combustor (79 – Figure 2) comprising an outer shell (100) and a plurality of inner panels (114a and 114b – Figure 7) made of a ceramic material (p. [0009], ll. 7-9), wherein a damper (178 – Figure 7) is disposed between the outer shell (100) and a first inner panel (114a) of the plurality of the inner panels (114a and 114 b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Dierberger, as evidenced by Graves and Nagaraj, by including a damper disposed between the outer shell and the first inner panel of the plurality of the inner panels, in order to urge the seal member (Dierberger, 26) into contact with the inner panels, and thus provide a sealing mechanism that compensates for coefficient of thermal expansion (CTE) mismatch between the inner panels and the outer shell, as taught by Stieg (p. [0005], ll. 8-10 and p. [0049], ll. 11-13).
Regarding claim 22, Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg as discussed so far, teaches the invention as claimed and as discussed above for claim 21, except for the damper being disposed between the outer shell and the insert.
Stieg further teaches (Figure 7) the damper (178) is disposed between the outer shell (100) and the insert (176).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg as discussed so far, by disposing the damper between the outer shell and the insert, for the same reasons as discussed in the rejection of claim 21.
Regarding claim 23, Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg as discussed so far, teaches the invention as claimed and as discussed above for claim 21, except for
the first sealing faces of the insert being oriented at an angle of between 30° and 60° from the normal of the inner surface of the outer shell.
Dierberger further teaches “The mating seal member side surfaces 64, 66 and liner segment edge surfaces 42 enhance the cooling by increasing the amount of edge surface 42 covered by the cooling air” (Col. 4, ll. 65-67). Therefore, the amount of edge surface – and thus the angle formed between the edge surface 42 and a normal to the outer shell 22 – has been recognized in the prior art as a result effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).
In this case, the recognized result is that the amount of cooling of the liner segment edge surfaces 42 can be controlled by varying the surface area of edge surface 42 (i.e. increasing the surface area of 42 will increase the amount of cooling on that surface). In order to increase the surface area of 42, the edge surface 42 must be at an oblique angle.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Furthermore, the Examiner additionally notes that "[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Regarding claim 24, Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg as discussed so far, teaches the invention as claimed and as discussed above for claim 1, except for
the first sealing faces of the insert being oriented at an angle of between 30° and 60° from the normal of the inner surface of the outer shell.
Dierberger further teaches “The mating seal member side surfaces 64, 66 and liner segment edge surfaces 42 enhance the cooling by increasing the amount of edge surface 42 covered by the cooling air” (Col. 4, ll. 65-67). Therefore, the amount of edge surface – and thus the angle formed between the edge surface 42 and a normal to the outer shell 22 – has been recognized in the prior art as In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).
In this case, the recognized result is that the amount of cooling of the liner segment edge surfaces 42 can be controlled by varying the surface area of edge surface 42 (i.e. increasing the surface area of 42 will increase the amount of cooling on that surface). In order to increase the surface area of 42, the edge surface 42 must be at an oblique angle.
Therefore, since the general conditions of the claim, i.e. that the amount of cooling of the liner segment edge surfaces 42 can be controlled by varying the angle formed between the edge surface 42 and a normal to the outer shell 22, were disclosed in the prior art by Dierberger, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to vary the angle formed between the edge surface 42 and a normal to the outer shell 22 to the claimed degree ranges, as taught by Dierberger, in order to increase the surface area of edge surface 42 and thereby increase the cooling on edge surface 42. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Furthermore, the Examiner additionally notes that "[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams.
Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dierberger (US 8,359,866 B2), as evidenced by Graves (US 2015/0330633 A1) and Nagaraj (US 2017/0122561 A1), and in view of Stieg (US 2018/0202659 A1), and in further view of Keller (US 2009/0260364 A1).
Regarding claim 5, Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg, teaches the invention as claimed and as discussed above for claim 1, except for the damper being in direct engagement with the outer shell and the first inner panel.
Keller teaches (Figures 1 and 2D) a similar combustor (107 – Figure 1) comprising an outer shell (200 – Figure 2D) and an inner panel (230 – Figure 2D) made of a ceramic material (p. [0026], ll. 2-3), wherein a damper (270 – Figure 2D) is in direct engagement with the outer shell (200) and the first inner panel (230).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg, by including a damper in direct engagement with the outer shell and the first inner panel, in order to damp vibrations, as taught by Keller (p. [0036], ll. 1-4).
Regarding claim 7, Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg as discussed so far, teaches the invention as claimed and as discussed above for claim 1, except for the damper being a first damper disposed between the insert and the outer shell.
Stieg further teaches (Figure 7) the damper (178) is a first damper disposed between the insert (176) and the outer shell (100).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg as discussed so far, by disposing the damper between the insert and the outer shell, for the same reasons as discussed in the rejection of claim 1.
However, Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg, does not teach the combustor includes a second damper in direct engagement with the outer shell and the first inner panel.
Keller teaches (Figures 1 and 2D) a similar combustor (107 – Figure 1) comprising an outer shell (200 – Figure 2D) and an inner panel (230 – Figure 2D) made of a ceramic material (p. [0026], ll. 2-3), wherein the combustor (107) includes a damper (270 – Figure 2D) in direct engagement with the outer shell (200) and the first inner panel (230).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg, by including a second damper in direct engagement with the outer shell and the first inner panel, in order to damp vibrations, as taught by Keller (p. [0036], ll. 1-4).
Regarding claim 8, Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg as discussed so far, teaches the invention as claimed and as discussed above for claim 1, except for the damper being a first damper disposed between the insert and the outer shell.
Stieg further teaches (Figure 7) the damper (178) is a first damper disposed between the insert (176) and the outer shell (100).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg as discussed so far, by disposing the damper between the insert and the outer shell, for the same reasons as discussed in the rejection of claim 1.
However, Dierberger, as evidenced by Graves and Nagaraj, and in view of Stieg, does not teach the combustor includes:
a second damper disposed between the outer shell and the first inner panel; and
a third damper disposed between the outer shell and the second inner panel.
Keller teaches (Figures 1 and 2D) a similar combustor (107 – Figure 1) comprising an outer shell (200 – Figure 2D) and an inner panel (230 – Figure 2D) made of a ceramic material (p. [0026], ll. 2-3), wherein the combustor (107) includes multiple dampers (270 – Figure 2D) disposed between the outer shell (200) and the inner panel (230).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Stieg by including a second damper disposed between the outer shell and the first inner panel and a third damper disposed between the outer shell and the second inner panel, in order to damp vibrations, as taught by Keller (p. [0036], ll. 1-4).

Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive.
Applicant believes that the 35 USC 103 rejection is rendered moot by the amendment of independent claims 1 and 21 to recite (1) the first sealing faces of the insert being oriented obliquely, (2) the respective second sealing faces of the first and second inner panels being oriented obliquely, and (3) the first sealing faces of the insert being in respective sliding engagement with the second sealing faces of the first and second inner panels. However, Examiner disagrees based on the following:
Regarding (1), this was already discussed in the rejection of claim 11 in the previous office action, which showed elements 64 and 68 (first sealing faces) in Fig. 8 of Dierberger to be oriented obliquely.
Regarding (2), this is discussed in the 35 USC 103 rejection above. Dierberger discusses (Col. 3, ll. 46-51) elements 64 and 66 mating with elements 42 (second sealing faces). Since elements 64 and 66 are shown to be oblique, elements 42 must therefore also be oblique in order to mate with elements 64 and 66.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741